DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see Remarks/Arguments and amended claims, filed 12/20/2021, with respect to claims 1, 3, 5-8, 10, 12-16, and 18-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3, 5-8, 10, 12-16, and 18-20, under 35 U.S.C. § 103 has been withdrawn.
	
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-16, and 18-20, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest, the claims as a whole. The prior art fails to make obvious or disclose a method for controlling autonomous vehicles within a traffic control network using a computer associated with a node of one or more nodes determining an uncommitted demand pattern for the node detailing one or more vehicles waiting in an on-ramp corresponding to the node.  The computer receiving a supply pattern from one or more nodes downstream of the node detailing one or more slots that are unoccupied as well as receiving a committed demand pattern detailing one or more slots that are occupied and a weight demand pattern detailing one or more vehicles waiting in an on- ramp corresponding to and from one or more nodes upstream of the node. Furthermore, the computer determines whether the supply pattern exceeds the committed demand pattern based upon the weight demand pattern and detects a slot position conflict in one  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.C.B./Examiner, Art Unit 3669                    

/JESS WHITTINGTON/Examiner, Art Unit 3669